NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
                             

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 13, 2019 
                                 Decided March 13, 2019 
                                              
                                          Before 
 
                         MICHAEL B. BRENNAN, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
                          
                         AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2384 
 
UNITED STATES OF AMERICA,                      Appeal from the United States District 
      Plaintiff‐Appellee,                      Court for the Northern District of Illinois, 
                                               Western Division. 
                                                
      v.                                       No. 3:06‐cr‐50068‐1 
                                                
ANTHONY T. TAYLOR,                             Philip G. Reinhard, 
      Defendant‐Appellant.                     Judge. 
 

                                        O R D E R 
        
       Anthony Taylor was convicted in 2006 of bank robbery, using a firearm in 
furtherance of a crime of violence, and possessing a firearm as a felon. See 18 U.S.C. 
§§ 2113, 924(c)(1), 922(g)(1). He was sentenced to 138 months’ imprisonment and 
5 years’ supervised release. Shortly after his release from prison in 2017, Taylor violated 
various terms of his supervised release by possessing a controlled substance (cocaine) 
and being convicted in state court of two crimes. At the revocation hearing he was 
resentenced by the district court to 16 months’ imprisonment, within the sentencing 
No. 18‐2384                                                                             Page  2 
 
guidelines policy‐statement range of 12 to 18 months. Taylor filed a notice of appeal, 
but his appointed counsel asserts that the appeal is frivolous and moves to withdraw 
under Anders v. California, 386 U.S. 738 (1967). Taylor responded to counsel’s motion. 
See CIR. R. 51(b). 
 
        We point out that Anders does not govern our review of counsel’s motion to 
withdraw. United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016). A defendant facing 
revocation of supervised release does not have a constitutional right to counsel unless 
he challenges the appropriateness of the revocation or asserts substantial and complex 
grounds in mitigation. See Gagnon v. Scarpelli, 411 U.S. 778, 790–91 (1973); United States 
v. Eskridge, 445 F.3d 930, 932–33 (7th Cir. 2006). Taylor did neither. Nevertheless, we 
follow the Anders safeguards to ensure consideration of potential issues. 
See Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987); United States v. Brown, 823 F.3d 
392, 394 (7th Cir. 2016). Because counsel’s brief appears to be thorough and addresses 
issues that an appeal of this kind might be expected to involve, we limit our review to 
the subjects that counsel discusses, along with the contentions in Taylor’s response. 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014). 
         
        Counsel first explores whether Taylor could argue that the district court abused 
its discretion by revoking his supervised release. See United States v. Musso, 643 F.3d 566, 
570 (7th Cir. 2011). A district court may revoke supervised release under 18 U.S.C. 
§ 3583(e)(3) if it finds by a preponderance of the evidence that the defendant violated a 
condition of release. See United States v. Mosley, 759 F.3d 664, 669 (7th Cir. 2014). Here, 
Taylor’s state court convictions provided objective evidence that he violated conditions 
of release. Moreover, Taylor admitted to the violations, and counsel finds no basis on 
which to argue that Taylor’s admissions were unknowing or involuntary. Challenging 
the revocation would be frivolous.   
 
        Counsel next considers whether Taylor could challenge the sentence imposed 
but correctly concludes that this challenge would be frivolous. At his revocation 
hearing, Taylor admitted that he had been convicted in state court of two Grade B 
violations. With a criminal history category of IV, Taylor’s recommended 
reimprisonment range was 12 to 18 months, see U.S.S.G. § 7B1.4(a), and we may 
presume that his within‐range sentence of 16 months is reasonable, see Rita v. 
United States, 551 U.S. 338, 347 (2007), United States v. Jones, 774 F.3d 399, 404 (7th Cir. 
2014). We see no errors in these calculations that would overcome that presumption. 
   
No. 18‐2384                                                                           Page  3 
 
       Counsel also considers but rightly rejects an argument challenging the district 
court’s application of the pertinent factors in 18 U.S.C. § 3553(a). See 18 U.S.C. 
§ 3583(e)(3). The court highlighted the nature and circumstances of the offense, noting 
that Taylor had been on supervised release for only four months before committing two 
felonies. The court also alluded to Taylor’s criminal history, which it characterized as 
“not favorable.” Finally, the court pointed out that Taylor had not benefited from his 
supervised release, acknowledging his failure to find employment.   
          
       In his response brief, Taylor repeats his arguments at sentencing that his federal 
revocation sentence should run concurrently with his state prison term. But the district 
court decided to impose a concurrent sentence based on the nature of Taylor’s offense 
and the guidelines policy statement. Nothing in the record indicates that the court 
abused its discretion in doing so. See U.S.S.G. § 5G1.3(d) & cmt. 4; United States v. 
Sandidge, 784 F.3d 1055, 1064–67 (7th Cir. 2015).   
         
       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the 
appeal.